[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
The plaintiff alleges that a payment made by the defendant was made illegally inasmuch as it was done without his authorization. This creates a question of fact and requires a determination whether the applicable law will allow the plaintiff to recover the funds alleged to have been paid by the defendant to a third party.
It appears that there is a possibility that some legally protected interest of the plaintiff has been adversely affected and therefore aggrievement has been established, O'Leary v. McGuinness,140 Conn. 80, 83.
Insofar as the validity of the plaintiff's claim is concerned a judgment of dismissal is only proper when the evidence CT Page 9240 produced by the plaintiff, if fully believed, would not permit the trier in reason to find the essential issues on the complaint in favor of the plaintiff. Minicozzi v. Atlantic Refining Co.,143 Conn. 226, 230. The court at this stage of the proceedings is unable to so conclude and accordingly the Motion to Dismiss is denied.
George W. Ripley, Judge